Order filed March 1, 2019




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-01058-CV
                                    ____________

            IN THE INTEREST OF M.T.R., A CHILD, Appellant

                                        V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                        Appellee


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2016-04856J

                                     ORDER

      This is an accelerated appeal from a decree in a suit in which the termination
of the parent-child relationship is at issue. The appellants are C.R., the child’s
mother, and A.R., the child’s grandmother. Mother has established indigence or is
presumed to be indigent. See Tex. R. App. P. 20.1(a). As such, she is entitled to
appointed counsel. See Tex. Fam. Code Ann. § 107.013(a). The trial court appointed
Juliane Crow to represent Mother.
      On January 7, 2019, Crow filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), in which she concluded there are no non-frivolous issues for
Mother to assert on appeal The Anders procedures are applicable to appeals from the
termination of parental rights when an appointed counsel determines that there are
no non-frivolous issues to assert on appeal. In re D.E.S., 135 S.W.3d 326 (Tex.
App.—Houston [14th Dist.] 2004, no pet.). Mother filed a motion to extend time on
January 30, 2019 to file a pro se response to Crow’s Anders brief. We granted an
extension to February 25, 2019.

      On February 25, attorney Scott Poerschke filed what he described as a “reply
brief to appointed counsel’s Anders brief.” He contends there are non-frivolous
issues Mother may raise on appeal. Poerschke signed the brief as “attorney[] for
Mother.”

      We order as follows:

      1. The judge of the 314th District Court shall immediately conduct a hearing,
         at which Mother, Juliane Crow, Scott Poerschke, and counsel for appellee
         Texas Department of Family and Protective Services shall participate,
         either in person or by video teleconference, to determine whether Mother
         has retained Scott Poerschke to represent her on appeal.
      2. If Mother has retained Poerschke, we direct the trial court to consider
         whether Juliane Crow may withdraw as counsel.
      3. The judge shall see that a record of the hearing is made, shall make findings
         of fact and conclusions of law, and shall order the trial clerk to forward a
         transcribed record of the hearing and a supplemental clerk’s record
         containing the findings and conclusions. Those records shall be filed with
         the clerk of this court by March 8, 2019.



                                  PER CURIAM



                                          2